             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TABU N. MCCLURE,                     :
         Plaintiff                   :
                                     :            No. 1:14-cv-2249
            v.                       :
                                     :            (Judge Rambo)
COMMISSIONER JEFFREY                 :
T. HASTE, et al.,                    :
          Defendants                 :

                            MEMORANDUM

I.    BACKGROUND

      Pro se Plaintiff Tabu N. McClure (“McClure”), who is currently incarcerated at

the State Correctional Institution in Somerset, Pennsylvania (“SCI Somerset”),

initiated this civil action by filing a complaint pursuant to 42 U.S.C. § 1983 on

November 25, 2014. (Doc. No. 1.) In his complaint, McClure raised various claims

relating to the conditions of confinement he experienced while incarcerated at the

Dauphin County Prison (“DCP”) in 2013. (Id.) McClure named as Defendants

Commissioner Jeffrey T. Haste, Warden Dominic DeRose, Deputy Warden Nichols,

Deputy Warden D.W. Carroll, Major Stewart, Captain Nidiegh, Lieutenant Carnazzo,

Lieutenant Hostetter, and Sergeant R. Adams. (Id.) He also named the Board of

Dauphin County Prison and an “unknown number of John Does.” (Id.)

      By Order entered on February 3, 2015, the Court directed service of McClure’s

complaint on the Defendants. (Doc. No. 10.) On April 6, 2015, Defendants Adams,
Board of Dauphin County Prison, Carroll, DeRose, Haste, Hostetter, Nichols, and

Nidiegh filed a motion to dismiss. (Doc. No. 16.) By Memorandum and Order entered

on February 19, 2016, the Court granted the motion to dismiss and directed McClure

to file an amended complaint within forty-five (45) days. (Doc. Nos. 27, 28.)

      McClure filed his amended complaint on March 30, 2016, again naming Haste,

Carroll, Hostetter, Adams, and the Dauphin County Prison Board as the Defendants.

(Doc. No. 29.) In his amended complaint, McClure alleged that on February 8, 2013,

he received a misconduct “and was placed in the hole . . . without sheets, a blanket,

[and] toilet paper.” (Id. at 3.) The cell was “very cold,” so McClure decided to “rip[]

the stuffing from inside of [his] mattress and crawled inside to stay warm.” (Id.)

Subsequently, Officer Battaglia issued McClure a misconduct for destruction of

property, “claiming [that McClure] used the internal stuffing to cover [his] cell

window.” (Id.)

      McClure’s mattress was removed the next morning. (Id.) After a disciplinary

hearing, McClure was assessed $42.00 for the mattress and also received thirty (30)

days of disciplinary custody. (Id.) His mattress was not returned. (Id.) McClure asked

about the mattress and was told that Lieutenant Hostetter had “issued an order directly

from Deputy Warden Carroll to take [McClure’s] mattress every day, and also that [he]

be given the same damaged mattress.” (Id.) McClure alleges that for the “next several

                                         2
months,” he “was forced to use this defective shell of a mattress, which was taken from

[him] every day from 8:00 a.m.-9:00 p.m. for seven months straight.” (Id. at 4.) He

contends that these conditions caused his pre-existing back condition to become worse.

(Id.) McClure “signed up for medical on several occasions,” but “[e]ach time [he] was

only given Motrin for 5 to 7 days to deal with the pain.” (Id.)

      McClure alleged that he subsequently became aware that “it was the custom or

practice at D.C.P. to selectively deprive inmates of their mattresses, as other inmates

had been subjected to this treatment, albeit for a shorter period duration of time than

[he] was subjected to endure.” (Id. at 5.) On February 23, 2013, McClure submitted a

grievance to Warden DeRose. (Id.) He received a response back from Lieutenant

Carnazzo on behalf of Warden DeRose, finding the grievance to be meritless. (Id.)

McClure also asked Lieutenant Hostetter and Deputy Warden Carroll about the

mattress restriction on several occasions. (Id. at 6.) He also appealed the grievance

response to Commissioner Haste, who upheld the response, citing McClure’s

“persistent destruction of mattresses.” (Id.) McClure appealed to the full prison board

and the Dauphin County solicitor and received no relief. (Id. at 6-7.)

      McClure also alleged that on several occasions, while in segregation, he was

forced to go to the shower and recreation while handcuffed and shackled, and that the

restraints were not removed. (Id. at 7.) He was also placed in restraints for a visit with

                                           3
a public defender on February 26, 2013. (Id.) McClure was placed in a holding pen

for over two hours, during which he was unable to use the bathroom because of the

restraints. (Id. at 7-8.) He grieved this incident as well. (Id. at 8.)

      Based on these events, McClure alleged violations of his Fourteenth

Amendment Due Process rights. As relief, he sought compensatory, punitive, and

nominal damages. (Id. at 12.) By Order entered on April 4, 2016, the Court dismissed

McClure’s claims against Haste, Adams, the Dauphin County Prison Board, and the

John Doe Defendants without further leave to amend. (Doc. No. 30.) Accordingly,

this action is proceeding on McClure’s claims against Defendants Carroll and Hostetter

regarding the mattress restriction.

      On May 4, 2016, Defendants Carroll and Hostetter filed a motion to dismiss.

(Doc. No. 31.) By Memorandum and Order entered on February 8, 2017, the Court

denied the motion to dismiss, directed Defendants Carroll and Hostetter to file an

answer within thirty (30) days, directed that discovery be completed within 120 days,

and directed that any further dispositive motions be filed within thirty (30) days of the

close of discovery. (Doc. No. 45.) Defendants Carroll and Hostetter filed an answer

to the amended complaint on March 10, 2017. (Doc. No. 47.)

      After engaging in discovery, Defendants Carroll and Hostetter filed a motion for

summary judgment (Doc. No. 88), statement of facts (Doc. No. 89), and brief in

                                            4
support (Doc. No. 90) on December 13, 2018. After receiving an extension of time,

McClure filed a declaration in opposition (Doc. No. 93), a brief in opposition (Doc.

No. 94), and a statement of disputed material facts (Doc. No. 95) on February 4, 2019.

After receiving an extension of time, Defendants Carroll and Hostetter filed a reply

brief on March 20, 2019. (Doc. No. 98.) The motion for summary judgment is

therefore ripe for resolution.

II.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56(a) requires the court to render summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[T]his standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence would

affect the outcome of the case under applicable substantive law. Anderson, 477 U.S.

at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An

issue of material fact is “genuine” if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v.

                                           5
Local 514, United Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88

(3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the court

must view the facts and all reasonable inferences in favor of the nonmoving party.

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963

F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862 F.2d 56, 59

(3d Cir. 1988). In order to avoid summary judgment, however, the nonmoving party

may not rest on the unsubstantiated allegations of his or her pleadings. When the

party seeking summary judgment satisfies its burden under Rule 56 of identifying

evidence which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits,

depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986). The party opposing the motion “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Electric

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56 shifts the

burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden

of proving at trial, for “a complete failure of proof concerning an essential element

                                         6
of the nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir.

1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party. White,

826 F.2d at 59. In doing so, the Court must accept the nonmovant’s allegations as

true and resolve any conflicts in his favor. Id. (citations omitted). However, a party

opposing a summary judgment motion must comply with Local Rule 56.1, which

specifically directs the oppositional party to submit a “statement of the material

facts, responding to the numbered paragraphs set forth in the statement required [to

be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed to be admitted.”

L.R. 56.1. A party cannot evade these litigation responsibilities in this regard simply

by citing the fact that he is a pro se litigant. These rules apply with equal force to

all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 U.S. Dist. LEXIS, *15

(M.D. Pa. July 20, 2010) (pro se parties “are not excused from complying with court

orders and the local rules of court”); Thomas v. Norris, No. 02-CV-01854, 2006 U.S.




                                          7
Dist. LEXIS 64347, *11 (M.D. Pa. Sept. 8, 2006) (pro se parties must follow the

Federal Rules of Civil Procedure).

III.   STATEMENT OF MATERIAL FACTS1

       A.      Facts Concerning McClure’s Relevant Criminal History

       On January 9, 2010, the Pennsylvania Board of Probation and Parole

(“PBPP”) entered an order releasing McClure on parole with respect to his 2006

Dauphin County conviction and sentence for a prohibited firearms charge. (Doc.

No. 89 ¶ 2.) On October 27, 2010, the PBPP entered an administrative action

declaring that McClure was delinquent in terms of his parole conditions. (Id. ¶ 3.)

1
  As noted supra, this Court’s Local Rules provide that in addition to filing a brief in opposition
to the moving party’s brief in support of its motion, “[t]he papers opposing a motion for summary
judgment shall include a separate, short and concise statement of material facts responding to the
numbered paragraphs set forth in the statement [of material facts filed by the moving party] . . . as
to which it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The
Rule further requires the inclusion of references to the parts of the record that support the
statements. Id. Finally, the Rule states that the statement of material facts required to be served
by the moving party will be deemed to be admitted unless controverted by the statement required
to be served by the opposing party. See id. Unless otherwise noted, the factual background herein
is taken from Defendants’ Rule 56.1 statement of material facts. (Doc. No. 89.)
        McClure did not comply with M.D. Pa. L.R. 56.1 in that he failed to respond specifically
to the numbered paragraphs in Defendants’ statement of material facts. Rather, McClure filed his
own statement of material facts without regard to that of Defendants. (Doc. No. 95.) The Court
notes that McClure’s verified amended complaint may be treated as an affidavit in opposition to
the motion for summary judgment, see Ziegler v. Eby, 77 F. App’x 117, 120 (3d Cir. 2003);
however, the allegations must be based on personal knowledge, and this Court is not “required to
accept unsupported, self-serving testimony as evidence sufficient to create a jury question.” See
Hammonds v. Collins, Civ. No. 12-236, 2016 WL 1621986, at *3 (M.D. Pa. Apr. 20, 2016) (citing
Brooks v. Am. Broad. Co., 999 F.2d 167, 172 (6th Cir. 1993)). Accordingly, unless otherwise
noted, the Court deems the facts set forth by Defendants to be undisputed. See M.D. Pa. L.R. 56.
1; Fed. R. Civ. P. 56(e)(2); Bowman v. Mazur, Civ. No. 08-173J, 2010 WL 2606291, at *3 (W.D.
Pa. Oct. 30, 2010) (“Plaintiff’s responsive statement of material facts is insufficient to create a
genuine issue of material fact because it failed to comply with Local Rule 56.1.”).
                                                  8
        On December 22, 2011, McClure was arrested on charges of unlawful

possession of a firearm, unlawful body armor, possession of a firearm without a

license, simple assault, and false imprisonment. (Id. ¶ 4.) The events underlying

these charges occurred while McClure was on parole. (Id.) That same day, McClure

was committed to the Dauphin County Prison (“DCP”), where he was incarcerated

until he was transferred to a state correctional institution on February 29, 2012. (Id.

¶ 5.)

        On February 3, 2012, the PBPP entered a Notice of the Board Decision, stating

that McClure should be recommitted to a state correctional institution for nine (9)

months “due to his parole violations and for detainment in his upcoming criminal

charges in Dauphin County.” (Id. ¶ 6.) On December 26, 2012, McClure was

transferred to DCP from SCI Pine Grove so that he could attend court proceedings

for his pending criminal charges. (Id. ¶ 7.) McClure was therefore incarcerated at

DCP from December 26, 2012 until September 3, 2013.2 (Id. ¶ 8.)

        On March 8, 2013, a jury found McClure guilty of unlawful possession of a

firearm and unlawful body armor. (Id. ¶ 9.) On May 6, 2013, he was sentenced to



2
 Defendants contend that during this period, McClure was at all times a convicted inmate “as he
was recommitted to a correctional institution due to his status as a parole violator and his previous
parole was ultimately revoked because he received additional criminal convictions during his
parole period.” (Doc. No. 89 ¶ 10.) McClure, however, maintains that he was a pretrial detainee.
(Doc. No. 20 ¶ 4; Doc. No. 95 ¶ 10.) The Court discusses this dispute infra in Part IV.B.1.
                                                9
a minimum of five (5) and a maximum of ten (10) years of incarceration. (Id. ¶ 10.)

The PBPP subsequently revoked his parole from his 2006 conviction. (Id. ¶ 11.)

       B.     Facts Regarding the Mattress Restriction

       On February 9, 2013, at approximately 1:00 a.m., while in segregation at DCP,

McClure tore into his DCP-issued mattress, removed some of the stuffing, and

crawled inside of it. (Id. ¶ 17.) A few hours later, a corrections officer noticed

McClure, knocked on his cell door, and told him that he could not be inside the

mattress. (Id. ¶ 19.) In response, McClure got up, went to the cell door, and stated

that he would be staying inside the mattress until he got “a blanket or sheets or

something to stay warm.” (Id. ¶ 20.) The corrections officer wrote an incident

report. (Id. ¶ 21.) Subsequently, the CERT team removed McClure from the cell

and placed him in a restraint chair in a “strip cell.” (Id.) At approximately 6:00

a.m., McClure was taken out of the restraint chair and given his mattress. (Id. ¶ 22.)

       As a result, Defendant Hostetter issued a Report of Extraordinary Occurrence,

stating that McClure had ripped the stuffing out of the mattress and used it to cover

the window of his cell door.3 (Id. ¶ 23.) He wrote that McClure had refused orders

from C.O. Battaglia to remove the stuffing. (Id.) McClure was charged and pled

guilty before the DCP Disciplinary Board to destroying county property, disruptive

3
 McClure maintains that he never used the stuffing from his mattress to cover his cell window.
(Doc. No. 20 ¶ 15.)
                                              10
behavior, and refusing an order. (Id. ¶ 25.) He was given thirty (30) days of lock-

in and assessed $42.00 in restitution for the damaged mattress. (Id.)

       On February 9, 2013, McClure was returned to cell P-3-2 in the segregation

unit and was not given a mattress during the day. (Id. ¶ 26.) Sgt. Divolpi told

McClure a few days later that he had been placed on a mattress restriction. (Id.

¶ 27.) As part of Defendant Hostetter’s report concerning the incident, he issued a

memorandum to DCP staff, per Defendant Carroll’s order, that McClure “has been

placed on a mattress restriction until further notice. The mattress is to be issued to

him at 2100 hrs daily, and removed from his cell at 0800 hrs daily until further

notice.     He is to be issued the same mattress that he damaged.”4                            (Id.

¶ 28.) McClure spoke to Defendant Hostetter about the mattress restriction on a few

occasions but gathered that nothing could be done until Defendant Carroll decided

otherwise. (Id. ¶ 30.) The mattress restriction remained in place from February 9,

2013 until September 3, 2013.5 (Id. ¶ 31.)



4
 At times, McClure’s mattress was taken away at 7:30 a.m. and sometimes returned at 10:00 p.m.
(Doc. No. 89 ¶¶ 32-33.) Generally, however, McClure was provided a mattress “for around 11
hours per day, but no less than 9 ½ hours on days where it varied.” (Id. ¶ 34.)
5
  McClure maintains that during this time, he began “to experience a substantial amount of pain in
[his] lower back, along with tingling and numbness sensations in [his] legs, and sciatica.” (Doc.
No. 29 ¶ 24.) He “experienced stiffness in [his] back, reduced mobility, and a loss of meaningful
and restful sleep.” (Id. ¶ 25.) The mattress restriction exacerbated his pre-existing back problems.
(Id. ¶ 24.) McClure signed up for medical on several occasions and maintains that he was only
give Motrin for five (5) to seven (7) days each time. (Id. ¶ 26.)
                                                  11
       The mattress restriction was justified as reasonable because McClure was not

permitted to have a mattress in his cell while not sleeping. (Id. ¶ 32.) Moreover,

McClure’s aggression toward staff at DCP increased after being placed on the

mattress restriction. (Id. ¶ 37.) McClure admits that his increased aggression could

be attributed to the fact that he gave staff members problems when they came to take

his mattress in the mornings. (Id. ¶ 38.)

       McClure received subsequent disciplinary charges for covering his cell door

window. (Id. ¶ 41.) For example, he pled guilty to charges issued on March 10,

2013 involving taking stuffing out of his mattress and placing a towel over his

window. (Id. ¶¶ 41-42.) On June 14, 2013, McClure pled guilty to charges issued

when he covered his window with cardboard and refused to take it down. (Id. ¶¶ 43-

44.) That same day, he pled guilty to additional charges when he covered his

window with paper and refused to take it down. (Id. ¶¶ 45-46.) McClure also

received several charges regarding his behavior toward DCP staff members while

the mattress restriction was in place. (Id. ¶¶ 47-56.) Several DCP staff members

told McClure that if he stayed out of trouble, the mattress restriction may be lifted.

(Id. ¶ 58.) However, “against the advice of DCP staff, [McClure] continued to


        Defendants contend that McClure clarified that his back pain resulted from the use of the
restraint chair. (Doc. No. 89 ¶ 91.) They also maintain that McClure did not suffer any back pain
because, even though DCP provided him Motrin, this practice was ended when staff members
discovered McClure was hoarding the medication instead of taking it. (Id. ¶ 92.)
                                                12
engage in problematic behavior after the mattress restriction was imposed.” (Id.

¶ 60.)

         C.   Facts Regarding Administrative Exhaustion

         DCP’s grievance policy provides that “[a]n inmate must write out the

complete grievance being as brief but as specific as possible soon after the alleged

occurrence.” (Id. ¶ 72.) A grievance must first be submitted to the Warden, Deputy

Warden, or a Security Major. (Id. ¶ 73.) If the Warden denies a grievance, the

inmate can appeal to the Chairman of the DCP Board of Inspectors. (Id. ¶ 74.) A

further appeal can then be taken to the full Prison Board. (Id. ¶ 75.) The final appeal

level is taken to the Dauphin County Solicitor. (Id. ¶ 76.)

         On February 13, 2013, McClure used a request slip to submit a grievance

regarding the mattress restriction. (Id. ¶ 78.) The grievance “did not address any

sort of leg issues or lower back pain, nor [did] it identify either Lt. Hostetter or

Deputy Warden Carroll as responsible for such restriction.” (Id.) In response,

McClure received a memorandum from Lt. Carnazzo to Major Stewart finding the

grievance to lack merit. (Id. ¶¶ 79-80.)

         McClure submitted an “appeal grievance” on a request slip on March 15,

2013, challenging the finding that his grievance regarding the mattress restriction

lacked merit. (Id. ¶ 81.) The appeal “[did] not address any sort of leg tingling or

                                           13
lower back pain, nor [did] it identify either Lt. Hostetter or Deputy Warden Carroll

as responsible for the mattress restriction.” (Id.) In response, McClure received a

March 26, 2013 letter from Commissioner Haste, denying his grievance appeal. (Id.

¶ 82.) Commissioner Haste stated that the mattress restriction was justified because

of McClure’s persistent destruction of mattresses and because he used the destroyed

mattress to cover the window in his cell door. (Id.)

      On April 5, 2013, McClure used a request slip to submit an appeal to the full

Prison Board. (Id. ¶ 83.) McClure addressed the mattress restriction but made no

reference to any back pain or leg tingling. (Id.) He subsequently received a letter

from the Prison Board solicitor denying his appeal. (Id. ¶ 85.) The Prison Board

concluded that the mattress restriction was justified because McClure had used the

stuffing to cover the window of his cell door. (Id.)

      On April 29, 2013, McClure submitted an appeal to the Dauphin County

Solicitor. (Id. ¶ 86.) This appeal was the first where McClure mentioned Defendants

Hostetter and Carroll. (Id. ¶ 87.) It was also the first time McClure mentioned that

he was suffering back pain and leg tingling in relation to the mattress restriction. (Id.

¶ 88.) He claimed to have started to experience those side effects in February of

2013. (Id.) On May 20, 2013, the Dauphin County Solicitor denied McClure’s

appeal. (Id. ¶ 89.)

                                           14
IV.   DISCUSSION

      Defendants contend that they are entitled to summary judgment because: (1)

McClure, as a convicted inmate, cannot maintain a Fourteenth Amendment due

process claim regarding the mattress restriction; (2) even if McClure can maintain a

due process claim, the imposition of the mattress restriction was justified; (3) there

is no evidence that McClure suffered physical injury; (4) they are entitled to qualified

immunity; and (5) McClure failed to exhaust his administrative remedies. (Doc. No.

90.) The Court first considers Defendants’ argument that McClure failed to exhaust

his administrative remedies.

      A.     Exhaustion of Administrative Remedies

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), a prisoner must

pursue all available avenues for relief through the prison’s grievance system before

bringing a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner,

532 U.S. 731, 741 n.6 (2001) (“[A]n inmate must exhaust irrespective of the forms

of relief sought and offered through administrative avenues.”). Section 1997(e)

provides, in relevant part “[n]o action shall be brought with respect to prison

conditions under section 1983 of the Revised Statutes of the United States, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted. 42 U.S.C.

                                          15
§ 1997(e). The exhaustion requirement is mandatory. Williams v. Beard, 482 F.3d

637, 639 (3d Cir. 2007); Booth, 532 U.S. at 742 (holding that the exhaustion

requirement of the PLRA applies to grievance procedures “regardless of the relief

offered through administrative procedures”).

      The United States Court of Appeals for the Third Circuit has further provided

that there is no futility exception to § 1997e’s exhaustion requirement. Nyhuis v.

Reno, 204 F.3d 65, 75-76 (3d Cir. 2000). Courts have typically required across-the-

board administrative exhaustion by inmates who seek to pursue claims in federal

court. Id. Additionally, courts have imposed a procedural default component on

this exhaustion requirement, holding that inmates must fully satisfy the

administrative requirements of the inmate grievance process before proceeding into

federal court. Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004). Courts have concluded

that inmates who fail to fully, or timely, complete the prison grievance process are

barred from subsequently litigating claims in federal court. See e.g., Booth v.

Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x 22 (3d Cir.

2008).

      This broad rule favoring full exhaustion allows for a narrowly defined

exception. If the actions of prison officials directly caused the inmate’s procedural

default on a grievance, the inmate will not be held to strict compliance with this

                                         16
exhaustion requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000).

However, case law recognizes a clear “reluctance to invoke equitable reasons to

excuse [an inmate’s] failure to exhaust as the statute requires.” Davis v. Warman, 49

F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to exhaust will only be

excused “under certain limited circumstances,” Harris v. Armstrong, 149 F. App’x

58, 59 (3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust only by

showing “he was misled or that there was some extraordinary reason he was

prevented from complying with the statutory mandate.” Warman, 49 F. App’x at

368.

       In the absence of competent proof that an inmate was misled by corrections

officials, or some other extraordinary circumstances, inmate requests to excuse a

failure to exhaust are frequently rebuffed by the courts. Thus, an inmate cannot

excuse a failure to timely comply with these grievance procedures by simply

claiming that his efforts constituted “substantial compliance” with this statutory

exhaustion requirement. Harris v. Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005).

Nor can an inmate avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. Warman, 49 F. App’x at

368. Thus, an inmate’s confusion regarding these grievances procedures does not,

standing alone, excuse a failure to exhaust. Casey v. Smith, 71 F. App’x 916 (3d Cir.

                                         17
2003); see also Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well

established that ‘ignorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse prompt filing.’”) (citations omitted).

      Finally, failure to exhaust is an affirmative defense that must be pled by the

defendant. Jones v. Bock, 549 U.S. 199, 216 (2007). “In a motion for summary

judgment, where the movants have the burden of proof at trial, ‘they [have] the

burden of supporting their motion for summary judgment with credible evidence . .

. that would entitle [them] to a directed verdict if not controverted at trial.’” Foster

v. Morris, 208 F. App’x 174, 179 (3d Cir. 2006) (quoting In re Bressman, 327 F.3d

229, 237 (3d Cir. 2003) (internal quotations omitted)). If “the motion does not

establish the absence of a genuine factual issue, the district court should deny

summary judgment even if no opposing evidentiary matter is presented.” Id.

(quoting Nat’l State Bank v. Fed. Reserve Bank of N.Y., 979 F.2d 1579, 1582 (3d

Cir. 1992) (internal quotations omitted)).

      Defendants argue that McClure failed to exhaust his administrative remedies

because he “did not appeal a grievance concerning the imposition of the mattress

restriction through the entirety of DCP’s grievance appeal procedure.” (Doc. No. 90

at 28.)   They contend that McClure’s original grievance did not concern the

imposition of the mattress restriction itself. (Id.) Defendants further maintain that

                                          18
McClure did not properly exhaust his remedies because his “grievance was not

specific enough as to comply with DCP policy.” (Id.) Specifically, Defendants

argue that the grievance did not mention any issue with the imposition of the mattress

restriction until late in the appeal process, that McClure did not name Defendants as

the individuals responsible for the mattress restriction until later in the appeal

process, and that McClure’s original grievance never mentioned back pain or leg

tingling. (Id.) McClure, however, maintains that he exhausted all remedies available

to him. (Doc. No. 29 ¶ 55.)

      Defendants have submitted a copy of DCP’s grievance policy as well as copies

of McClure’s grievances in support of their motion for summary judgment. The

DCP grievance policy provides that “[a]n inmate must write out the complete

grievance, being as brief but specific as possible, soon after the alleged occurrence.”

(Doc. No. 89-52.) There is no specific form to use, and inmates may submit

grievances on an inmate request slip. (Id.) The record reflects that on February 13,

2013, McClure used a request slip to submit a grievance addressed to the Warden as

well as Defendant Carrol. (Doc. No. 89-53.) In his grievance, McClure wrote:

      This complaint is about the practice being used on me of depriving me
      of a mattress from 8:00 A.M.-9:00 p.m. for the last 6 days & subjecting
      me to wearing shackles & cuffs during rec & showers. These actions
      amount to cruel & unusual punishment & are a violation of my due
      process also serve no legitimate penological reason and are a form of
      punishment.
                                          19
(Id.) In response, McClure received a memorandum from Lt. Carnazzo to Major

Stewart finding the grievance to lack merit.      (Doc. No. 89 ¶¶ 79-80.)       This

memorandum noted that “[t]he conditions cited in this complaint have been

authorized by D.W. Carroll.” (Doc. No. 89-54 at 3.)

      McClure appealed on March 15, 2013, again using an inmate request form.

(Doc. No. 89-54 at 4.) Although he checked that his appeal was addressed to the

Warden as well as Defendant Carroll and Deputy Warden Nichols, he also checked

that his appeal was addressed to Chairman Haste. (Id.) McClure sought to appeal

the decision regarding the deprivation of his mattress. (Id.) Haste denied the appeal

on March 26, 2013. (Doc. No. 89-55 at 23.)

      McClure appealed to the full Prison Board on April 5, 2013, again using a

request slip. (Doc. No. 89-54 at 6.) In this appeal, McClure mentioned that he had

been experience back pain. (Id.) On April 17, 2013, the Prison Board Solicitor

denied McClure’s appeal. (Id. at 8.) Finally, McClure appealed to the Dauphin

County Solicitor. (Id. at 9-12.) In this final appeal, McClure mentioned Defendants

Hostetter and Carroll. (Id. at 9.) He also mentioned experiencing back pain and leg

tingling. (Id. at 10.) The Dauphin County Solicitor denied McClure’s appeal on

May 20, 2013. (Id. at 13-14.)


                                         20
      Defendants first argue that McClure did not file a grievance related to the

imposition of the mattress restriction itself. (Doc. No. 90 at 27-28.) Upon review

of the record, the Court cannot agree. As set forth above, McClure challenged the

imposition of the daytime mattress restriction from initial grievance through his final

appeal to the Dauphin County Solicitor.

      Defendants also argue that McClure failed to properly exhaust his remedies

because his grievances were not specific enough to comply with DCP policy. They

fault McClure for not naming Defendants as the individuals responsible for imposing

the mattress restriction until later in the grievance appeal process. (Id. at 28.)

However, as the Third Circuit recently confirmed, the “primary purpose of a

grievance is to alert prison officials to a problem, not to provide personal notice to a

particular official that he may be sued.” Travillion v. Wetzel, No. 17-3248, --- F.

App’x ----, 2019 WL 1514732, at *2 (3d Cir. Apr. 8, 2019) (per curiam) (quoting

Williams v. Beard, 482 F.3d 637, 640 (3d Cir. 2007)). Here, the DCP grievance

policy notes only that inmates must be “as brief but specific as possible” when

submitting a grievance. (Doc. No. 89-52.) There is no explicit requirement that an

inmate specifically name the individuals involved. Given this, the Court declines to

conclude that McClure failed to properly exhaust his administrative remedies




                                          21
because he did not specifically name Defendants Carroll and Hostetter in his

submissions at all levels of the grievance process.

      Defendants also fault McClure for not mentioning any issue with the

imposition of the mattress restriction as well as his back pain and leg tingling until

later in the grievance appeal process. (Doc. No. 90 at 28.) McClure’s claim,

however, is that the imposition of the restriction itself violates his constitutional

rights. As noted above, McClure challenged the imposition itself throughout the

grievance process. And, McClure maintains that when he submitted his initial

grievance, he did not mention any back or leg pain because he was not yet

experiencing those problems. (Doc. No. 95 ¶ 78.) Defendants provide no authority

suggesting that McClure did not properly exhaust by failing to mention such issues

allegedly resulting from the imposition of the mattress restriction until later in the

appeal process. Given this, the Court declines to conclude that McClure failed to

properly exhaust his remedies on this basis as well.

      In sum, the record before the Court reflects that McClure grieved the

imposition of the mattress restriction and challenged that restriction through DCP’s

grievance appeal process. While McClure’s grievances may not have been as

specific as Defendants may have wished them to be, the Court cannot agree that

McClure failed to exhaust his remedies or did not properly exhaust them.

                                         22
Accordingly, the Court declines to grant Defendants summary judgment on the basis

that McClure failed to exhaust his remedies. The Court will therefore consider the

merits of McClure’s claim below.

       B.     Merits of McClure’s Claim

              1.     McClure’s Status During the Relevant Time

       McClure’s remaining claim is that the imposition of the mattress restriction

violated his due process rights under the Fourteenth Amendment. (See Doc. No. 29

¶¶ 59-60.) Defendants assert that McClure’s Fourteenth Amendment claim is barred

because he “was a convicted and sentenced inmate and not a pretrial detainee” during

the relevant time.6 (Doc. No. 90 at 7.) McClure, however, maintains that he was a

pretrial detainee. (Doc. No. 29 ¶ 11.)

       “[P]retrial detainees have ‘federally protected liberty interests that are

different in kind from those of sentenced inmates.’” Bistrian v. Levi, 696 F.3d 352,

372 (3d Cir. 2012) (quoting Cobb v. Aytch, 643 F.3d 946, 962 (3d Cir. 1981) (en

banc)). Thus, “under the Due Process Clause . . . a detainee may not be punished

prior to an adjudication of guilt in accordance with due process of law.” Bell v.

Wolfish, 441 U.S. 520, 535 (1979). “A sentenced inmate, on the other hand, may be



6
 The question concerning McClure’s status is only particularly relevant from December 26, 2012,
when he was transferred to DCP (Doc. No. 89 ¶ 8), until March 8, 2013, when he was convicted
of unlawful possession of a firearm and unlawful body armor (id. ¶ 9).
                                              23
punished, although that punishment may not be ‘cruel and unusual’ under the Eighth

Amendment.” Id. at 535 n.16.

      The undisputed facts before the Court establish that in 2010, the PBPP

released McClure on parole with respect to a 2006 Dauphin County conviction.

(Doc. No. 89 ¶ 2.) On October 27, 2010, the PBPP entered an administrative action

declaring that McClure was delinquent in his parole conditions. (Id. ¶ 3.) On

December 22, 2011, McClure was arrested on various charges, including unlawful

possession of a firearm and unlawful body armor, for events that occurred while on

parole. (Id. ¶ 4.) He was committed to the DCP and then transferred to a state

correctional institution on February 29, 2012. (Id. ¶ 5.)

      On February 3, 2012, the PBPP declared that McClure should be recommitted

to a state correctional institution for nine (9) months “due to his parole violations

and for detainment in his upcoming criminal charges in Dauphin County.” (Id. ¶ 6.)

McClure was transferred to DCP from SCI Pine Grove on December 26, 2012. (Id.

¶ 7.) On March 8, 2013, a jury found McClure guilty of unlawful possession of a

firearm and unlawful body armor. (Id. ¶ 9.) On May 6, 2013, he was sentenced to

a minimum of five (5) and a maximum of ten (10) years of incarceration. (Id. ¶ 10.)

      McClure maintains that he was not a convicted and sentenced inmate during

the relevant time. (Doc. No. 94 at 3.) He asserts that he made bond on the 2011

                                         24
Dauphin County charges and was therefore held on the PBPP detainer. (Id.)

McClure argues that he did not waive his right to a parole revocation hearing until

May 13, 2013, and that the PBPP revoked his parole on June 4, 2013. (Id.)

      While the PBPP may not have officially revoked McClure’s parole until June

4, 2013, McClure ignores the fact that the PBPP, on February 3, 2012, ordered him

to be recommitted to a state correctional institution. (Doc. No. 89 ¶ 6.) During his

commitment, McClure was “completely dependent on [his place of incarceration]

for all of his basic needs.” Giddings v. Joseph Coleman Ctr., 473 F. Supp. 2d 617,

623 (E.D. Pa. 2007); see also Ogden v. Mifflin Cty., No. 1:06-CV-2299, 2008 WL

4601931, at *3 n.4 (M.D. Pa. Oct. 15, 2008) (citing Giddings to conclude that the

Eighth Amendment, not the Fourteenth Amendment, governed a failure-to-protect

claim brought by a parolee who had been arrested and detained on a DUI charge).

Thus, McClure’s status during the relevant time “was akin to that of a convicted

person punished by incarceration.” Giddings, 473 F. Supp. 2d at 623; see also

Morrissey v. Brewer, 408 U.S. 471, 477 (1972) (holding that “parole is an

established variation on imprisonment of convicted criminals”). Accordingly, while

Defendants are correct that McClure cannot maintain a Fourteenth Amendment




                                        25
claim given his status at the relevant time, the Court will consider McClure’s claim

regarding the mattress restriction under the Eighth Amendment.7

               2.     Eighth Amendment Analysis

       The Eighth Amendment’s prohibition of cruel and unusual punishment

imposes duties on prison officials to provide prisoners with the basic necessities of

life, such as food, clothing, shelter, sanitation, medical care, and personal safety. See

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Helling v. McKinney, 509 U.S. 25,

31 (1993). It is well settled that prison conditions constitute cruel and unusual

punishment if they result in serious deprivations of basic human needs. See Tillman

v. Lebanon Cty. Corr.Facility, 221 F.3d 410 (3d Cir. 2000). A condition of

confinement implicates the Eighth Amendment if it is so reprehensible as to be

deemed inhumane under contemporary standards or deprives an inmate of minimal

civilized measures of the necessities of life. See Hudson v. McMillian, 503 U.S. 1,

8 (1992); Wilson v. Seiter, 501 U.S. 294, 298 (1991).                  However, the Eighth

Amendment does not mandate that prisons be free of discomfort. Farmer, 511 U.S.

at 33 (quoting Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).




7
 Defendants have included an Eighth Amendment analysis as part of their argument that they
are entitled to qualified immunity, and McClure has responded to this argument in his brief in
opposition.
                                               26
      Under Farmer, an inmate must surmount the high hurdle of showing that a

prison official actually knew or was aware of a substantial risk to inmate safety and

deliberately disregarded that risk. Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d

Cir. 2001). This requirement of actual knowledge means that “the official must both

be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.

      The length of the inmate’s exposure to the alleged unconstitutional conditions

and the totality of the circumstances must be considered when making a

determination as to whether a condition amounts to cruel and unusual punishment.

A prisoner must also establish a specific deprivation of a single, identifiable

necessity. Wilson, 501 U.S. at 304-05. In addition, the inmate must demonstrate

that the prison official responsible for the conditions of confinement acted with “a

sufficiently culpable state of mind.” Id. at 298.

      The record before the Court establishes that McClure was subject to the

mattress restriction from February 9, 2013 until September 3, 2013. (Doc. No. 89

¶ 9.) Per Defendant Carroll’s order, McClure’s mattress was to “be issued to him at

2100 hrs daily, and removed from his cell at 0800 hrs daily until further notice.”

(Doc. No. 89 ¶ 28.) He was to still receive the same mattress he damaged. (Id.)




                                          27
Generally, McClure received “a mattress for around 11 hours per day, but no less

than 9 ½ hours on days where it varied.” (Id. ¶ 34.)

      The Third Circuit has concluded that an inmate is not subject to cruel and

unusual punishment when he is deprived of a mattress during the day and has the

mattress returned to him at night. See Anderson v. Warden of Berks Cty. Prison, 602

F. App’x 892, 894 (3d Cir. 2015) (per curiam) (citing Franklin v. Lockhart, 883 F.2d

654, 654-55 (8th Cir. 1989); Peterkin v. Jeffes 855 F.2d 1021, 1026-27 (3d Cir.

1988)). Other courts, including courts within the Third Circuit, have likewise

concluded that an inmate cannot maintain an Eighth Amendment claim with respect

to a daily mattress restriction. See, e.g., Alex v. Stalder, 225 F. App’x 313, 313 (5th

Cir. 2007) (taking of mattress during daytime did not violate Eighth Amendment);

Mestre v. Wagner, No. 11-2480, 2012 WL 300724, at *4 (E.D. Pa. Jan. 31, 2012)

(no Eighth Amendment violation when inmate plaintiff was provided a mattress for

nine (9) hours each night); Gannaway v. Berks Cty. Prison, No. 09-4501, 2011 WL

1196905, at *6 (E.D. Pa. Mar. 31, 2011) (concluding that mattress restriction did not

violate the Eighth Amendment because “[r]emoval of the mattress during daytime

hours [did] not deprive [inmate plaintiff] of a basic need”); cf. Andrews v. Vance,

No. 4:04 CV 551, 2005 WL 3307334, at *3 (M.D. Pa. Dec. 6, 2005) (granting

summary judgment upon conclusion that total deprivation of mattress for two (2)

                                          28
days to an inmate with pre-existing back issues did not violate the Eight

Amendment). Thus, McClure cannot establish an Eighth Amendment violation

based upon the mattress restriction imposed and enforced by Defendants, given that

he was provided a mattress at night and was not deprived of a basic need during the

day.

       Moreover, McClure has not demonstrated that Defendants knew or were

aware of a risk to his health or safety by imposing the daytime mattress restriction.

See Wilson, 501 U.S. at 298; Farmer, 511 U.S. at 837. He maintains that the

restriction exacerbated his pre-existing back problems from using the damaged

mattress. (Doc. No. 29 ¶ 24.) McClure states that he began “to experience a

substantial amount of pain in [his] lower back, along with tingling and numbness

sensations in [his] legs, and sciatica.” (Id.) He also “experienced stiffness in [his]

back, reduced mobility, and a loss of meaningful and restful sleep.” (Id. ¶ 25.) He

received Motrin from medical on several occasions. (Id. ¶ 26.) However, nothing

in the record before the Court establishes that Defendants were aware of McClure’s

medical issues. Thus, McClure has not met his burden of demonstrating that

Defendants actually knew or were aware of any substantial risks to his health or

safety by imposing the daytime mattress restriction and deliberately disregarded

those risks. See Beers-Capitol, 256 F.3d at 125; see also Farmer, 511 U.S. at 837.

                                         29
      In sum, McClure was not denied a basic need by being subject to the daytime

mattress restriction, and he has not shown that Defendants were aware of any risks

to his health or safety. Thus, he cannot maintain an Eighth Amendment claim

regarding the mattress restriction against Defendants. Accordingly, the Court will

grant summary judgment to Defendants on this basis.

V.    CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment (Doc.

No. 88) will be granted because McClure has not demonstrated that the daytime

mattress restriction violated his rights under the Eighth Amendment. An appropriate

Order follows.



                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge


Dated: May 1, 2019




                                        30
